Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2022 has been entered.
 Response to Amendment
This action is in response to applicant’s amendments and arguments filed on 08/11/2022. Claims 17-23, 25-29, and 33-36 are pending for examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-22, 25-27, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2002/0112800 A1) in view of Fukuda (US 2015/0239296 A1).
Regarding claim 17, Suzuki teaches a tire (Para. [0002]) for vehicle wheels comprising a belt structure comprising at least two bands with reinforcement cords that are arranged in parallel with one another and crossed (Para. [0040]) and a tread band (Fig. 1a) comprising a radially external tread surface and a plurality of recesses (Fig. 1a, Ref. Num. 1, 2, 3), wherein the plurality of recesses define a plurality of blocks (Fig. 1a, Ref. Num. 8, 9, 10) of the tread band wherein each block of the plurality comprises a tread surface portion (Fig. 1b, Ref. Num. 7) and a first lateral wall (Fig. 1b, Ref. Num. 7a; Fig. 1c, Ref. Num. 9a a first lateral wall being defined as the lateral wall connected to the chamfered surface) that extends, at least partially, from a bottom of one of the recesses towards the tread surface portion, the first lateral wall is connected, at least for a section thereof, to the tread surface portion by a connection surface (Fig. 1b, Ref. Num. 8; Fig. 1c, Ref. Num. 11) with an entirely curvilinear profile and the profile is an arc of a circumference. The connection surface is joined to the tread surface along a second contact line in a substantially tangential manner (Fig. 1b, Ref. Num. 7, 8) and the connection surface has a width of not more than 1/3 of the circumferential length of the block (Para. [0026]). For example, when the circumferential length of the block is 18.9 mm (Para. [0040]) as in the example, the width of the connection surface will be less than 6.3 mm. Suzuki does not expressly disclose a value of 1 to 3 mm; however, it would have been obvious to a person of ordinary skill in the art to configure the width of the connection surface within the claimed range since Suzuki discloses the width of the connection surface as less than 6.3 mm (Para. [0026], [0040]), said range overlapping the claimed range. However, even though Suzuki shows that the angle between the connection surface and the first lateral wall is acute, Suzuki does not explicitly state that the angle is greater than 20 degrees. 
In an analogous art, Fukuda teaches a curved, chamfered surface on the axial grooves of a tire (Fig. 2, Ref. Num. 511) where the angled formed between the tangent line of the connection surface and a line perpendicular to the groove wall (Fig. 2, Ref. Num. A) is greater than 20 degrees (Para. [0066]). That would mean that the angle between the tangent line of the connection surface and the tangent line of the groove wall would be 90 – A or less than 70 degrees. Fukuda does not expressly disclose a value of greater than 20 degrees; however, it would have been obvious to a person of ordinary skill in the art to configure the angle between the connecting surface tangent line and the first lateral wall tangent line within the claimed range since Fukuda discloses the angle between the connecting surface tangent line and the first lateral wall tangent line as less than 70 degrees (Para. [0066]), said range overlapping the claimed range.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Suzuki with Fukuda to form the angle between the connecting surface tangent line and the first lateral wall tangent line as less than 70 degrees. This modification will allow the front edge of the block to come into contact with the road on a snowy surface when the coefficient of friction is high and will not allow the edge of the block to come into contact with the road on an icy surface when the coefficient of friction is low (Fukuda; Para. [0067]).
	Regarding claims 18 and 19, Suzuki teaches that the connection surface is joined to the first lateral wall at a height of less than 1/3 the groove depth (Para. [0026]).
	Regarding claims 20 and 21, Suzuki teaches an example tire where the connection surface is joined to the first lateral wall at a height of 1.2 mm (Para. [0040]).
	Regarding claim 22, Suzuki teaches an example tire where the connection surface is joined to the first lateral wall at a height of 1.2 mm (Para. [0040]) and that the height is constant for the whole length of the connection surface as the groove depth is constant.
Regarding claim 25, Suzuki in view of Fukuda teaches that the angle between the connecting surface tangent line and the first lateral wall tangent line is less than 70 degrees (Fukuda; Para. [0066]). Fukuda does not expressly disclose a value of greater between 30 and 75 degrees; however, it would have been obvious to a person of ordinary skill in the art to configure the angle between the connecting surface tangent line and the first lateral wall tangent line within the claimed range since Fukuda discloses the angle between the connecting surface tangent line and the first lateral wall tangent line as less than 70 degrees (Para. [0066]), said range overlapping the claimed range.
Regarding claim 26, Suzuki does not explicitly teach that the volumetric removed block portion by the connection surface is less than 4% of the total volume. However, as the lower limit of both the width and the height of the connection surface trend to zero, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the removed volume be less than 4% when both the width and the height of the connection surface are near zero.
Regarding claim 27, Suzuki teaches that the connection surface extends along the entire length of the first lateral wall (Fig. 1a, Ref. Num. 11).
Regarding claim 34, Suzuki teaches that the blocks are made at least in the central region of the tread (Fig. 1a, Ref. Num. 9, 11). 
Claims 17, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Christensen (US Patent No. 5,733,650) in view of Document 1 (GB 1549347 A) and Fukuda (US 2015/0239296 A1).
Regarding claim 17, Christensen teaches a tire (Fig. 1) comprising a tread band and a plurality of recesses (Fig. 3, Ref. Num. 8) defining a plurality of blocks (Fig. 3, Ref. Num. 6) where each block comprises a trad surface portion and a first lateral wall (leading wall) that extends towards the bottom of the recess and that each block has a circumferential length of 20 mm (Col. 3, Lines 44-47). Even though Christensen does not teach a belt structure comprising two crossing belt layers, it is fundamental tire structure to have belt layers underneath the tread and crossing belt layers is a very common way to structure them, therefore It would have been obvious to one of ordinary skill in the art before the effective filing date. However, Christensen does not teach that the first lateral wall comprises a connection surface.
In an analogous art, Document 1 teaches a tire where the tread elements have a curved, chamfered (connection surface) surface (Fig. 7, Ref. Num. 59, 61) that connects to the first lateral wall and to the tread surface portion in a substantially tangential manner.  Document 1 also teaches that the width of the chamfered surface is between 0.15L and 0.5L (Page 4, Lines 111-115) where L is the circumferential length of the block. Based on the block length of 20 mm taught by Christensen, that would make the connection surface length between 3 mm and 10 mm. Christensen in view of Document 1 does not expressly disclose a value of 1 mm to 3 mm; however, it would have been obvious to a person of ordinary skill in the art to configure the connection surface length within the claimed range since Christensen in view of Document 1 discloses the connection surface length as between 3 mm and 10 mm, said range overlapping the claimed range.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Christensen with Document 1 in order to add chamfers around all the edges of the tread elements. This modification will decrease the amount of edge wear on the tread elements (Document 1; Page 4, Lines 81-97). However, neither Christensen nor Document 1 teach the angle between the connection surface and the first lateral wall.
In an analogous art, Fukuda teaches a curved, chamfered surface on the axial grooves of a tire (Fig. 2, Ref. Num. 511) where the angled formed between the tangent line of the connection surface and a line perpendicular to the groove wall (Fig. 2, Ref. Num. A) is greater than 20 degrees (Para. [0066]). That would mean that the angle between the tangent line of the connection surface and the tangent line of the groove wall would be 90 – A or less than 70 degrees. Fukuda does not expressly disclose a value of greater than 20 degrees; however, it would have been obvious to a person of ordinary skill in the art to configure the angle between the connecting surface tangent line and the first lateral wall tangent line within the claimed range since Fukuda discloses the angle between the connecting surface tangent line and the first lateral wall tangent line as less than 70 degrees (Para. [0066]), said range overlapping the claimed range.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Christensen and Document 1 with Fukuda to form the angle between the connecting surface tangent line and the first lateral wall tangent line as less than 70 degrees. This modification will allow the front edge of the block to come into contact with the road on a snowy surface when the coefficient of friction is high and will not allow the edge of the block to come into contact with the road on an icy surface when the coefficient of friction is low (Fukuda; Para. [0067]).
	Regarding claim 35, Christensen in view of Document 1 teaches that the connection surfaces should be present on all walls of the blocks (Christensen; Fig. 8); therefore, there will be connection surface on a second lateral wall (trailing edge) connected to the tread surface by a connection surface.
Regarding claim 36, Christensen teaches that the plurality of blocks comprises blocks in a shoulder region and a central region (Fig. 3) and each block has a front edge delimited by the first lateral wall.
Claims 23, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2002/0112800 A1) in view of Fukuda (US 2015/0239296 A1) as applied to claim 17 above, and further in view of Schildhauer (DE 10311430 A1, with English Machine Translation provided in previous office action).
Regarding claim 23, Suzuki in view of Fukuda teaches that the connection surface is connected to the first lateral wall at a height that is related to the groove depth (Para. [0026]); however, they do not teach that the height is variable along a longitudinal extension of the first lateral wall.
	In an analogous art, Schildhauer teaches a tire where the depth of the lateral grooves consistently increases from the center of the tire towards the outsides (Fig. 3, Ref. Num. 14; Para. [0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Suzuki and Fukuda with Schildhauer to consistently increase the depth of the lateral grooves from the center of the tire towards the outsides. This modification will improve water drainage (Schildhauer; Para. [0014]). Since the depth of the point where the connection surface and the first lateral wall meet taught by Suzuki is dependent on the groove depth (Para. [0026]), when the lateral grooves are modified to have a consistently increasing depth across from the inside of the tire to the outside, the depth at where the connection surface is joined to the first lateral wall will also increase along the extent of the first lateral wall.
Regarding claim 28, Suzuki in view of Fukuda and Schildhauer teaches that the plurality of blocks comprises blocks in a shoulder region (Suzuki; Fig. 1a, Ref. Num. 8) where the connection surface is joined to the first lateral wall at a first depth and blocks in a central region (Suzuki; Fig. 1a, Ref. Num. 9) where the connection surface is joined to the first lateral wall at a second depth. Since the depth of the lateral grooves increase from the center of the tire to the outsides (Schildhauer; Fig. 3) and the first and second depth are dependent on the groove depth (Suzuki; Para. [0026]), the second depth will be smaller than the first depth.
Regarding claim 29, Suzuki teaches that the depth of the lateral grooves is 5 mm (Para. [0040]) and that the depth where the connection surface is joined to the first lateral wall is based on the groove depth (Para [0026]), which means that the depth will increase by the same percentage that the groove depth will. Schildhauer teaches that the increase in depth of the lateral grooves towards the outside of the tire should be at least 1.5 mm (Para. [0014]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kaji and Kujime with Schildhauer to increase the lateral groove depth at the outside of the tire by at least 1.5 mm in order to improve water drainage (Schildhauer; Para. [0014]). Suzuki in view of Fukuda and Schildhauer does not expressly disclose that the depth of the lateral groove in the shoulder is larger than the depth of the groove in the center by 30% to 50% (1.5 mm to 2.5 mm based on the groove depth taught by Suzuki); however, it would have been obvious to a person of ordinary skill in the art to configure the amount that the shoulder lateral grooves are greater than the center lateral grooves within the claimed range since Suzuki in view of Schildhauer discloses the increase in groove depth from the center of the tire towards the outside as greater than 1.5 mm (Para. [0014])), said range overlapping the claimed range. Since the depth where the connection surface is joined to the first lateral wall is dependent on the groove depth, this depth should also increase by the same percentage.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2002/0112800 A1) in view of Fukuda (US 2015/0239296 A1) as applied to claim 17 above, and further in view of Fischer (DE 10-2009-003565 A1, with English Machine Translation provided).
Regarding claim 33, Suzuki in view of Fukuda does not teach the radius of curvature of the connection surface.
In an analogous art, Fischer teaches a connection surface (Fig. 3, Ref. Num. 23) that has a radius of curvature (Fig. 3, Ref. Num. R1) of 1 mm to 5 mm (Para. [0005]). Fischer does not expressly disclose a value of 2 mm to 6 mm; however, it would have been obvious to a person of ordinary skill in the art to configure the radius of curvature of the connection surface within the claimed range since Fischer discloses the radius of curvature of the connection surface as between 1 mm and 5 mm (Para. [0005]), said range overlapping the claimed range.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Suzuki and Fukuda with Fischer to have the radius of curvature of the connection surface be between 1 mm and 5 mm. This modification will enable good road contact during handling (Fischer; Para. [0005]).

	Response to Arguments
Applicant's arguments filed 08/11/2022 have been fully considered but they are not persuasive. 	
Regarding claim 17, applicant argues that the angle between the connection surface and the first lateral wall taught by Fukuda will only work when the length of the connection surface is far farther than 3 mm. Regarding this argument, the reason for the angle in Fukuda mention in paragraph 67 is so that the front surface edge will sometimes contact the road and sometimes not depending on what the conditions are. These front surfaces edges (Fig. 2, Ref. Num. 521) are only the edge of the block and not the entire curved, chamfered section (Fig. 2, Ref. Num. 511) there is no teaching that applying that angle to a potentially smaller chamfered surface will affect the performance of the edge of the block in this regard.
Regarding claim 17, applicant argues that the chamfers of Suzuki are on different edges of the blocks and not all on the leading edge or all on the trailing edge. Regarding this argument, Suzuki teaches a chamfer on both the central and shoulder blocks that fits the limitations of claim 1. No where in claim 1 does it say that the first lateral wall has to be the leading edge of the trailing edge of the block and no where does it say the first lateral wall has to be on the same edge on every block in the plurality of blocks. 
Regarding claim 23, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Schildhauer teaches to modify the depth of the lateral grooves of the tire in order to gain the benefit of water drainage (Para. [0014]). It would have been obvious to one of ordinary skill in the art before the effective filing date to look to modify Suzuki in this way to improve the water drainage which is relevant to all kinds of tires. This would then create a tire where the chamfer depth is variable. There is no where in Suzuki that requires the lateral groove depth to be constant and that this modification would prevent Suzuki from displaying its benefits. Since the height that the chamfered surface connects to the lateral groove wall is dependent on the groove depth, it seems the chamfer of Suzuki would work for a whole range of groove depths as long as you set the chamfer depth accordingly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        

/ROBERT C DYE/Primary Examiner, Art Unit 1749